39 Ill. App. 2d 20 (1963)
187 N.E.2d 533
People of the State of Illinois ex rel. Citizens Bank and Trust Co., as Trustee Under Trust Nos. 148 and 126, and Joseph A. Nicosia, Plaintiffs-Appellees,
v.
Robert I. Ward, Chairman; Raymond Benson, Wilbur F. Bredehorn, James E. Clayson, Charles F. Hamilton, Stuart Libby, and Harry W. Wiant, Members of the Plan Commission of the Village of Itasca, Illinois, Defendants-Appellants.
Gen. No. 11,612.
Illinois Appellate Court  Second District, Second Division.
January 24, 1963.
Rehearing denied February 12, 1963.
Fawell & Larson, of Naperville, for appellants.
L. Louis Karton and Miller, Leeds & Green, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE WRIGHT.
Judgment reversed and remanded with directions.
Not to be published in full.